El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Interpuesta la apelación en este caso la corte inferior ordenó al taquígrafo el 18 de diciembre de 1923 que prepa-rara la transcripción de la evidencia para la apelación den-tro del término de veinte días, que vencieron el siete de enero siguiente. Siete días después de vencido ese término el taquígrafo solicitó el 14 de enero, 1923, que le fuera pro-rrogado el término anterior y la corte le concedió al si-guiente día una prórroga de treinta días que vencieron el 15 de febrero. El 3 de abril de 1924 el taquígrafo solicitó nueva prórroga de noventa días, sin que baya constancia de que le fuera concedida por la corte.. El 14 de junio si-guiente el taquígrafo presentó la transcripción de la evi-dencia. El apelado pidió a la corte inferior que fuera eli-minada esa transcripción por estar radicada fuera del tér-mino de ley pero esa petición no fué resuelta y la trans-cripción fué aprobada por dicha corte el 23 de junio de 1925.
Fundado el apelado en esos hechos nos pide que elimine-mos de los autos de apelación la transcripción - porque la corte de distrito actuó fuera de su jurisdicción al aprobarla; y aunque antes de ahora, el 8 de abril de 1924, en una mo-ción de desestimación se alegaron esos-hechos, no se fundó en ellos la petición sino en que estaba vencido con exceso el término para que el taquígrafo presentara su transcripción, cuya moción negamos el 13 de junio de 1924 por el único *115fundamento de que el hecho de que no exista una exposi-ción del caso no es bastante por sí solo para desestimar la apelación, puesto que puede presentarse una copia del le-gajo de la sentencia y resolverse el recurso.
 Tiene razón el apelado pues habiendo vencido el siete de enero de 1923 el término de veinte días. que fue concedido, al taquígrafo para preparar y presentar la transcripción de la evidencia sin que durante él se solicitara prór rroga, carecía la corte de distrito de jurisdicción para prorrogar el 15 de enero un término que ya había expirado, según hemos resuelto en el caso de Claudio v. Ortis y otros en él citados. 29 D.P.R. 443. La prórroga solicitada el 3 de abril de 1924 por el taquígrafo no consta que fuera concedida por la corte, y aunque lo hubiera sido sería tan nula como la anterior por igual motivo.
Por lo expuesto la transcripción de la evidencia debería ser eliminada de esta apelación, mas como el apelante admitió ante nosotros que sin ella su apelación no tiene razón de ser, desestimaremos la apelación.